                Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 1 of 47



                                        Exhibit 2

                               Global Settlement Agreement




01:23787164.2
              Case 15-11874-KG      Doc 3924-3     Filed 10/26/18    Page 2 of 47
                                                                             Execution Version


                         GLOBAL SETTLEMENT AGREEMENT

        This GLOBAL SETTLEMENT AGREEMENT, dated as of August 23, 2018 (as
amended, supplemented, amended and restated or otherwise modified from time to time, this
“Agreement”), is entered into by and between (i) HH Liquidation, LLC (f/k/a Haggen Holdings,
LLC) (the “Debtor”); (ii) HH Operations, LLC (f/k/a Haggen Operations Holdings, LLC), HH
Opco South, LLC (f/k/a Haggen Opco South, LLC), HH Opco North, LLC (f/k/a Haggen Opco
North, LLC), HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC), and HH Legacy, Inc. (f/k/a
Haggen, Inc.) (collectively, the “Opco Debtors”); (iii) the official committee of unsecured
creditors appointed in the Bankruptcy Cases (as defined below) (the “Committee”); (iv) Comvest
Group Holdings, LP, Comvest Advisors, LLC, Comvest Investment Partners III, LP, Comvest
Investment Partners IV, LP, Comvest Investment Partners IV-A, LP, Comvest Haggen Holdings
III, LLC, and Comvest Haggen Holdings IV, LLC (collectively, the “Comvest Entities”); (v) HH
Property Holdings, LLC (f/k/a Haggen Property Holdings, LLC), HH Property Holdings II, LLC
(f/k/a Haggen Property Holdings II, LLC), HH Property Holdings III, LLC (f/k/a Haggen
Property Holdings III, LLC), HH Property South, LLC (f/k/a Haggen Property South, LLC), and
HH Property North, LLC (f/k/a Haggen Property North, LLC (collectively, the “Propco
Entities”); (vi) HH SLB, LLC (f/k/a Haggen SLB, LLC) (“SLB”); (vii) John Caple, Cecilio
Rodriguez, Michael Niegsch, John Clougher, Blake Barnett, William Shaner and Derrick
Anderson (collectively, the “Individual Defendants); and (viii) each of the Consenting 503(b)(9)
Claimants (as defined below, and together with the Debtor, the Opco Debtors, the Committee,
the Comvest Entities, the Propco Entities, SLB and the Individual Defendants, the “Parties”).

                                         RECITALS

        A.     On September 8, 2015, the Debtor and the Opco Debtors filed voluntary petitions
for relief under chapter 11 of the Bankruptcy Code, which chapter 11 cases are being jointly
administered under the caption In re: HH Liquidation, LLC, et al., Case No. 15-11874 (KG) (the
“Bankruptcy Cases”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”).

       B.     On September 21, 2015, the United States Trustee for the District of Delaware
appointed the Committee in the Bankruptcy Cases [Docket No. 126].

       C.      One or more of the Comvest Entities is the equity sponsor and ultimate owner of
the Debtors, the Propco Entities and SLB.

        D.     The Propco Entities are non-debtor affiliates of the Debtor and its direct and
indirect subsidiaries. The Propco Entities assert a secured claim against certain of the Opco
Debtors arising under the prepetition credit facility provided under that certain Term Loan and
Security Agreement, dated as of August 21, 2015 (as may have been amended, supplemented,
amended and restated or otherwise modified from time to time, the “Propco Credit Agreement”),
by and among Haggen, Inc., Haggen Opco South, LLC and Haggen Opco North, as borrowers,
Haggen Property North, LLC and Haggen Property South, LLC, as lenders, and Haggen Property
North, LLC, as agent (such claim, the “Propco Secured Claim”).




LA 52182485
              Case 15-11874-KG       Doc 3924-3      Filed 10/26/18     Page 3 of 47



       E.      Certain holders of claims against the Opco Debtors, including claims under
section 503(b)(9) of the Bankruptcy Code (collectively, the “503(b)(9) Claims”), each filed
proofs of claim against one or more of the Opco Debtors (or notices of transfer/assignment of
such proofs of claim). Such holders have executed an Election to Participate in Global
Settlement Agreement substantially in the form attached hereto as Exhibit A (each, an
“Election”) pursuant to which they have agreed to reduce their respective 503(b)(9) Claims and
such other claims as specified therein (such holders, collectively, the “Consenting 503(b)(9)
Claimants”).

        F.      The Bankruptcy Cases were commenced for the purpose of allowing the Opco
Debtors to preserve as much of their business as possible as a going concern and to maximize the
value of their assets through either one or more sale transactions and/or a chapter 11 plan. The
Opco Debtors successfully consummated sales constituting substantially all of their assets, which
resulted in the payment in full of their prepetition and postpetition credit facilities.

         G.     Following the consummation of such asset sales, the Committee was granted
standing to pursue certain alleged claims and elected to commence litigation against certain of
the Comvest Entities, the Propco Entities, SLB and the Individual Defendants (collectively, the
“Defendants”), alleging, among other things, that the Defendants made actual and constructive
fraudulent transfers and breached their fiduciary duties, and that the Propco Secured Claims
should be equitably subordinated or otherwise recharacterized, Adv. No. 16-51204 (KG)
(together with the Appeal (as defined below) and any subsequent appeal related to the claims
asserted in the Appeal, the “Committee Litigation”). After a five (5)-day evidentiary trial, the
submission of post-trial briefs and closing arguments, on January 22, 2018, the Bankruptcy Court
issued an opinion finding for the Defendants with respect to each count and denying all of the
relief requested by the Committee [Adv. Pro. Docket Nos. 191, 194]. On February 5, 2018, the
Committee filed an appeal to the Bankruptcy Court’s ruling on the Committee Litigation in the
United States District Court for the District of Delaware (the “District Court”), Case No. 18-
00204-RGA (the “Appeal”).

       H.      The Opco Debtors do not have sufficient assets to satisfy all valid and undisputed
administrative, priority and secured claims (including the Propco Secured Claim) against the
Opco Debtors. Thus, the Opco Debtors are currently administratively insolvent.

         I.      In light of the Opco Debtors’ administrative insolvency and the status of the
Committee Litigation, the Debtor and Opco Debtors (through their independent director) and the
other Parties desire to fully and finally compromise and settle all of the claims, disputes and
matters in controversy between them, including, without limitation, relating to (i) the claims
asserted in the Committee Litigation, (ii) the 503(b)(9) Claims and other specified claims
asserted by the Consenting 503(b)(9) Claimants, and (iii) the Propco Secured Claim, in order to
facilitate a path for the Debtor and the Opco Debtors to exit chapter 11 and provide a distribution
to certain of their respective creditors, as set forth in this Agreement.

       In consideration of the foregoing and the mutual covenants and agreements set forth in
this Agreement, and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound, agree as follows:

                                                2

LA 52182485
               Case 15-11874-KG      Doc 3924-3      Filed 10/26/18     Page 4 of 47



                                         AGREEMENT

              1.   Compromise of the Propco Secured Claim.

        On the Plan Effective Date (as defined below) or as soon thereafter as reasonably
practicable, the Opco Debtors shall pay (such payment, the “Propco Payment”) the holders of the
Propco Secured Claim an amount equal to the difference between: (a) the aggregate amount of
all cash on hand in the Opco Debtors’ estates as of the Plan Effective Date, less (b) the aggregate
amount of cash necessary to satisfy in full all valid and undisputed administrative, priority and
secured claims against the Opco Debtors (which valid and undisputed claims shall be set forth on
Schedule 1 attached to the Structured Dismissal Order (as defined below) and which claims may
have been modified pursuant to the terms of this Agreement and the Elections), other than the
Propco Secured Claim (such claims, the “Opco Debtor SAP Claims”). On the Plan Effective
Date, the Propco Secured Claim shall irrevocably and unconditionally be transferred by the
Propco Entities (including all voting and distribution rights with respect thereto) to the Debtor.
The Propco Entities and the Comvest Entities, certain of which are the controlling interest
holders of the Propco Entities, hereby irrevocably and unconditionally waive, generally release
and forever discharge the Opco Debtors from any amounts due or arising under the Propco
Secured Claim, the Propco Credit Agreement or any other documents relating thereto, other than
the Propco Payment.

              2.   Minimum Equity Distribution Amount.

        As consideration for the waiver, release and discharge of the Opco Debtors from any
amounts due or arising under the Propco Secured Claim, the Propco Credit Agreement or any
other documents relating thereto, other than the Propco Payment, as set forth in Section 1 hereof,
unless the holders of the Class A Equity Interests (as defined in the Plan), in their sole and
absolute discretion, agree in writing to a lower amount, the initial distribution that such holders
will receive under the Plan (as defined below) on or as soon as reasonably practicable after the
Plan Effective Date on account of their equity interests in the Debtor shall be no less than $21.0
million in the aggregate (the “Minimum Equity Distribution Amount”).

              3.   Compromise of Certain 503(b)(9) Claims.

        In an effort to satisfy the Minimum Equity Distribution Amount, each Consenting
503(b)(9) Claimant stipulates and agrees that its 503(b)(9) Claim shall be allowed in the reduced
amount (each, a “Reduced 503(b)(9) Claim Amount”) set forth in the 503(b)(9) Schedule (as
defined below). Each Consenting 503(b)(9) Claimant hereby irrevocably and unconditionally
waives, generally releases and forever discharges the Opco Debtors from any amounts due or
arising under its 503(b)(9) Claim, other than the distribution to be made to the Consenting
503(b)(9) Claimant in the applicable Reduced 503(b)(9) Claim Amount. In conjunction with
obtaining the Approval Order, the Debtor shall file a schedule (the “503(b)(9) Schedule”) of all
Consenting 503(b)(9) Claimants and their respective Reduced 503(b)(9) Claim Amounts and
such other reduced claim amounts specifically identified in their Elections; provided, however,
that the filing of the 503(b)(9) Schedule and the entry of the Approval Order shall not prevent:
(a) other holders of claims against the Opco Debtors from subsequently electing to become
Consenting 503(b)(9) Claimants and agreeing to Reduced 503(b)(9) Claim Amounts on account
                                                 3

LA 52182485
               Case 15-11874-KG       Doc 3924-3      Filed 10/26/18    Page 5 of 47



of their 503(b)(9) Claims or such other reduced amounts on account of their other claims; or
(b) any Consenting 503(b)(9) Claimant from either (x) acquiring additional 503(b)(9) Claims or
other claims and agreeing to Reduced 503(b)(9) Claim Amounts on account of such
subsequently acquired 503(b)(9) Claims or such other reduced amounts on account of their other
subsequently acquired claims; or (y) agreeing, in writing and in their sole and absolute
discretion, to accept a distribution of less than the applicable Reduced 503(b)(9) Claim Amount
or such other reduced claim amount.

              4.   Structured Dismissal of Opco Debtors’ Bankruptcy Cases.

        In order to conclude the Bankruptcy Cases of the Opco Debtors as efficiently and
expeditiously as possible, no later than ten (10) days following the execution of this Agreement
by all of the Parties, the Opco Debtors shall file a motion seeking entry of an order substantially
in the form attached hereto as Exhibit B (the “Structured Dismissal Order”) that (a) shall approve
the amount of the Opco Debtor SAP Claims, which claims shall be set forth on Schedule 1
attached to the Structured Dismissal Order, and the Propco Secured Claim, and (b) shall
authorize and permit, among other things, the (x) distributions on the Plan Effective Date, or as
soon thereafter as reasonably practicable, on account of (i) the Opco Debtor SAP Claims
(including the 503(b)(9) Claims of the Consenting 503(b)(9) Claimants in the Reduced 503(b)(9)
Claim Amounts) and (ii) the Propco Secured Claim in the amount of the Propco Payment, and
(y) wind down and dissolution of the Opco Debtors’ estates. The Structured Dismissal Order
shall provide that the Plan Administrator as defined in, and appointed under, the Plan shall have
the power and authority to take any action necessary to implement the terms of this Section 4.

              5.   Standstill; Dismissal of Committee Litigation.

           (a) Upon execution of this Agreement by all of the Parties, the parties to the
    Committee Litigation shall inform the District Court of the Parties’ entry into this Agreement
    and jointly request a stay or adjournment of the Appeal to allow the Parties to effectuate the
    terms of this Agreement. During the period from the date on which this Agreement is
    executed until the earlier of the Plan Effective Date and the termination of this Agreement in
    accordance with Section 9 hereof, the parties to the Committee Litigation shall forbear the
    continuation of the Committee Litigation.

             (b) No later than five (5) business days after the Plan Effective Date, the Committee
    shall file a stipulation dismissing, with prejudice, the Committee Litigation, which stipulation
    shall be in form and substance reasonably acceptable to the Parties.

              6.   Debtor’s Plan.

        No later than ten (10) days following the execution of this Agreement by all of the
Parties, the Debtor shall file a chapter 11 plan of liquidation (as may be amended, supplemented,
amended and restated or otherwise modified from time to time, the “Plan”) and a related
disclosure statement that shall provide for distributions to the holders of allowed claims against
and equity interests in the Debtor, including the Minimum Equity Distribution Amount to the


                                                  4

LA 52182485
                Case 15-11874-KG        Doc 3924-3     Filed 10/26/18   Page 6 of 47



holders of Class A Equity Interests, and include such other provisions as are reasonable and
necessary to obtain confirmation of the Plan by the Bankruptcy Court and to implement the Plan.

               7.    Approval Order.

        No later than ten (10) days following the execution of this Agreement by all of the
Parties, the Debtor and the Opco Debtors shall file a motion with the Bankruptcy Court pursuant
to Rule 9019 of the Federal Rules of Bankruptcy Procedure seeking entry of an order that,
among other things, approves the terms of this Agreement, including, but not limited to, the
Reduced 503(b)(9) Claim Amounts, the Minimum Equity Distribution Amount and the Propco
Payment, and authorizes the Debtor’s and the Opco Debtors’ entry into this Agreement (such
order, the “Approval Order”).

               8.    Effectiveness.

        Except as otherwise provided in this Section 8, this Agreement shall become immediately
effective and binding upon the Parties and their respective successors, endorsees, transferees,
heirs, beneficiaries and assigns on the date (the “Agreement Effective Date”) on which the
Approval Order becomes a final, non-appealable order; provided, that the Debtors shall seek a
waiver of the 14-day stay provided under Rule 6004(h) of the Bankruptcy Rules and shall
otherwise oppose any motion for a stay pending appeal. Notwithstanding anything to the
contrary contained herein, Section 5(a) of this Agreement shall be immediately binding upon
execution of this Agreement by all of the Parties without a need for any further action on the part
of (or notice provided to) any person.

               9.    Termination; Effect of Termination.

               (a)   This Agreement may be terminated by mutual written agreement among the
    Parties.

            (b) Unless earlier terminated in accordance with the terms of this Agreement, this
    Agreement shall terminate automatically and immediately, without a need for any further
    action on the part of (or notice provided to) any person, to the extent each of the following
    shall not have occurred on or prior to December 31, 2018:

                       (i) the entry of the Approval Order, and such order shall have become a
               final order that has not been stayed or modified or vacated on appeal;

                     (ii) the entry of the Structured Dismissal Order, and such order shall have
               become a final order that has not been stayed or modified or vacated on appeal;

                      (iii) the payment by the Opco Debtors of the Propco Payment;

                     (iv) the payment by the Opco Debtors of the Opco Debtor SAP Claims in the
               amounts set forth in Schedule 1 of the Structured Dismissal Order;


                                                   5

LA 52182485
               Case 15-11874-KG        Doc 3924-3      Filed 10/26/18      Page 7 of 47



                     (v) the entry of an order by the Bankruptcy Court confirming the Debtor’s
              Plan, and such order shall have become a final order that has not been stayed or
              modified or vacated on appeal; and

                      (vi) the effective date the Plan (as specified therein) (such date, the “Plan
              Effective Date”).

            (c) In the event of a termination of this Agreement in accordance with this
    Section 9, the provisions of this Agreement shall immediately become void and of no further
    force or effect (other than in respect of any liability of any Party for any breach of this
    Agreement prior to such termination, which shall in each case expressly survive any such
    termination), and each of the Parties shall be returned to their respective rights and remedies
    as they existed prior to execution of this Agreement.

              10.   Mutual Release and Waiver.

            (a) Upon the Plan Effective Date, and except as limited by the last sentence of this
    Section 10(a), each Party, and each of its current, former or future subsidiaries, parents,
    representatives, affiliates, predecessors, agents, attorneys, financial advisors, successors,
    assigns, shareholders, members, officers, directors, and employees, and its heirs,
    administrators, personal representatives and trustees, and any person claiming by, through or
    under any of them (collectively, the “Releasing Parties”), do hereby forever RELEASE,
    WAIVE AND DISCHARGE each of the other Parties, and each of their respective current,
    former or future subsidiaries, parents, representatives, affiliates, predecessors, agents,
    attorneys, financial advisors, successors, assigns, shareholders, members, officers, directors,
    and employees, and its heirs, administrators, personal representatives and trustees, and any
    person claiming by, through or under any of them (collectively, the “Released Parties”), from
    any and all legal and equitable claims, counterclaims, demands, damages, debts, agreements,
    covenants, suits, contracts, obligations, liabilities, accounts, offsets, rights, redemption rights,
    actions and causes of action against the Released Parties, of any kind or nature, whether
    known, unknown or hereafter becoming known, liquidated or unliquidated, asserted or
    unasserted, direct or indirect, contingent or fixed, which the Releasing Parties now have, ever
    had or may have against any or all of the Released Parties whatsoever arising from or related
    to the Bankruptcy Cases or the Committee Litigation, including, without limitation, (i) any
    claims and causes of action that are the subject of the Committee Litigation, (ii) any
    503(b)(9) Claims of the Consenting 503(b)(9) Claimants and (iii) any claims arising out of or
    related to prepetition contracts, agreements or arrangements between the Debtor and/or Opco
    Debtors and the Consenting 503(b)(9) Claimants (collectively, the “Released Claims”). The
    Released Claims released herein shall include, but not be limited to, any Released Claims
    that the Releasing Parties have asserted, or could have asserted, against the Released Parties.
    Notwithstanding any of the foregoing, nothing herein shall be construed or deemed as a
    release of (a) the Released Parties’ obligations arising under this Agreement or (b) any valid
    and undisputed claim that any Individual Defendant has or may have against the Debtor or
    the Opco Debtors, nor shall this Section 10(a) be construed or deemed to be a release of any
    claims of whatever nature that the Releasing Parties have or may have against persons or

                                                   6

LA 52182485
               Case 15-11874-KG          Doc 3924-3         Filed 10/26/18   Page 8 of 47



    entities other than the Released Parties and/or concerning matters other than the Released
    Claims.

          (b) Each Party hereby expressly waives any rights it may have under California Civil
    Code Section 1542, which provides that: “A GENERAL RELEASE DOES NOT EXTEND
    TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN
    HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY
    HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
    DEBTOR.”

              11.    Notices.

       All notices, requests and demands to or upon the respective Parties shall be in writing and
shall be (a) sent by certified mail, return receipt requested, postage prepaid or (b) by email,
addressed as follows, or to such other address as may hereafter be designated in writing by the
applicable Party, and shall be deemed received when delivered to the designated address:

                    If to the Debtor or the Opco Debtors:

                                     Marc Beilinson
                                     2315 Ocean Front Walk
                                     Venice, CA 90291
                                     Email:     mbeilinson@beilinsonpartners.com
                                     Telephone: (310) 772-2388

                                     with a copy, which shall not constitute notice, to:

                                     Stroock & Stroock & Lavan LLP
                                     2029 Century Park East
                                     Los Angeles, CA 90067
                                     Attention: Frank Merola, Esq.
                                     Email:     fmerola@stroock.com
                                     Telephone: (310) 556-5800

                                     with a copy, which shall not constitute notice, to:

                                     Stroock & Stroock & Lavan LLP
                                     180 Maiden Lane
                                     New York, NY 10038
                                     Attention: Odelia Yott, Esq.
                                     Email:     oyott@stroock.com
                                     Telephone: (212) 806-6188




                                                    7

LA 52182485
              Case 15-11874-KG       Doc 3924-3      Filed 10/26/18     Page 9 of 47



        If to the Propco Entities or SLB:

                                 Comvest Partners
                                 525 Okeechobee Blvd.
                                 Suite 1050
                                 West Palm Beach, FL 33401
                                 Attention: Cecilio Rodriguez
                                 Email: C.Rodriguez@comvest.com
                                 Telephone: (561) 727-2010

                                 with a copy, which shall not constitute notice, to:

                                 Womble Bond Dickinson (US) LLP
                                 222 Delaware Avenue
                                 Suite 1501
                                 Wilmington, DE 19801
                                 Attention: Kevin J. Mangan, Esq.
                                 Email:     Kevin.Mangan@wbd-us.com
                                 Telephone: (302) 252-4361

                                 with a copy, which shall not constitute notice, to:

                                 Womble Bond Dickinson (US) LLP
                                 300 North Greene Street
                                 Suite 1900
                                 Greensboro, NC 27401
                                 Attention: Philip J. Mohr, Esq.
                                 Email:     philip.mohr@wbd-us.com
                                 Telephone: (336) 721-3577

        If to the Committee:

                                 Pachulski Stang Ziehl & Jones LLP
                                 919 North Market Street
                                 17th Floor
                                 Wilmington, DE 19801
                                 Attention: Bradford J. Sandler, Esq.
                                 Email:      bsandler@pszjlaw.com
                                 Telephone: (302) 652-4100

                                 Pachulski Stang Ziehl & Jones LLP
                                 780 Third Avenue
                                 34th Floor
                                 New York, NY 10017
                                 Attention: Robert J. Feinstein, Esq.
                                 Email:      rfeinstein@pszjlaw.com
                                                 8

LA 52182485
              Case 15-11874-KG        Doc 3924-3      Filed 10/26/18     Page 10 of 47



                                   Telephone: (212) 561-7700

        If to the Comvest Entities:

                                   Comvest Partners
                                   525 Okeechobee Blvd.
                                   Suite 1050
                                   West Palm Beach, FL 33401
                                   Attention: Michael Altschuler
                                   Email: M.Altschuler@comvest.com
                                   Telephone: (561) 727-2060

                                   with a copy, which shall not constitute notice, to:

                                   Kirkland & Ellis LLP
                                   300 North LaSalle
                                   Chicago, IL 60654
                                   Attention: Richard U. S. Howell, Esq.
                                   Email:     richard.howell@kirkland.com
                                   Telephone: (312) 862-7092

        If to an Individual Defendant, to the address(es) or email address(es) for such Individual
        Defendant set forth on its signature page hereto.

        If to a Consenting 503(b)(9) Claimant, to the address(es) or email address(es) for such
        Consenting 503(b)(9) Claimant set forth on its signature page to its Election.

              12.   Modification and Waiver.

       No modification or waiver of any of the provisions of this Agreement shall be valid and
enforceable unless such modification or waiver is in writing and signed by the affected Party
and, unless otherwise stated therein, no such modification or waiver shall constitute a
modification or waiver of any other provision hereof (whether or not similar) or constitute a
continuing waiver.

              13.   Authority; Binding Effect.

        Subject to Bankruptcy Court approval, each Party has the full power, right, and authority
to enter into this Agreement, to perform, observe and comply with all of such Party’s agreements
and obligations hereunder, and to consummate the transactions contemplated hereby. Such Party
has taken all action required to be taken by it with respect to the execution and delivery of this
Agreement. Upon the Agreement Effective Date, the terms, provisions, covenants, and
agreements contained in this Agreement shall bind each of the Parties and the respective
successors, assigns, and heirs, as applicable, of each of the Parties.



                                                  9

LA 52182485
              Case 15-11874-KG        Doc 3924-3      Filed 10/26/18    Page 11 of 47



              14.   Assignment; No Third Party Beneficiaries.

        Neither this Agreement nor any of the rights, interests, or obligations hereunder shall be
assigned by any Party (whether by operation of law or otherwise) without the prior written
consent of the other Party. This Agreement is for the sole benefit of the Parties to this
Agreement and their successors and assigns and, nothing in this Agreement, express or implied,
is intended to or shall confer upon any other person or entity any legal or equitable right, benefit,
or remedy of any nature whatsoever under or by reason of this Agreement.

              15.   Complete Agreement.

     THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES CONCERNING THE SETTLEMENT OF THE
SUBJECT MATTER DESCRIBED HEREIN AND SUPERSEDES AND REPLACES ALL
PRIOR NEGOTIATIONS, REPRESENTATIONS, UNDERSTANDINGS, PROPOSED
AGREEMENTS AND AGREEMENTS, WRITTEN OR ORAL, CONCERNING THE
SETTLEMENT OF THE SUBJECT MATTER DESCRIBED HEREIN.

              16.   Construction of Agreement.

        This Agreement was the result of voluntary negotiations and preparation by and among
the Parties and their respective attorneys. This Agreement and the consideration given herein are
the result of a compromise between the Parties and shall not be considered an admission of
wrongdoing, liability, fault or responsibility by any Party to another, and any such liability is
expressly denied and disclaimed. The Parties expressly acknowledge and agree that this
Agreement shall not be deemed prepared or drafted by one party or another, or their attorneys,
and will be construed accordingly.

              17.   Headings.

        The headings in this Agreement are intended solely for convenience of reference and
shall be given no effect in the construction or interpretation of this Agreement.

              18.   Governing Law and Jurisdiction.

      THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PROVISIONS THEREIN. EXCLUSIVE
JURISDICTION OF ALL DISPUTES REGARDING THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE IN THE BANKRUPTCY
COURT. EACH PARTY EXPRESSLY SUBMITS TO THE JURISDICTION OF AND
VENUE IN THE BANKRUPTCY COURT FOR ANY AND ALL CLAIMS, DISPUTES, OR
LITIGATION RELATING TO, AND ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, AND CONSENTS TO THE
BANKRUPTCY COURT’S ENTRY OF FINAL JUDGMENT REGARDING ALL SUCH
CLAIMS, DISPUTES, AND LITIGATION.

                                                 10

LA 52182485
              Case 15-11874-KG         Doc 3924-3      Filed 10/26/18   Page 12 of 47



              19.   Waiver of Jury Trial.

      EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY MAKES THIS WAIVER
VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL RELEASES CONTAINED
IN SECTION 10 HEREOF.

              20.   Further Assurances.

       The Parties agree to execute, acknowledge and deliver to the other Parties such other
documents, instruments and certificates, and will take such other actions, as any other Party may
reasonably request in order to consummate the transactions contemplated by this Agreement.

              21.   Counterparts, Electronic Signatures.

        This Agreement may be executed in counterparts, each of which shall be deemed an
original, and which together shall constitute a single agreement. Signature pages transmitted
electronically (including electronic mail) may be used with the same force and effect as the
original, manually signed documents.

                                      [Signature Pages Follow]




                                                  11

LA 52182485
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 13 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 14 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 15 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 16 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 17 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 18 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 19 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 20 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 21 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 22 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 23 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 24 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 25 of 47
Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 26 of 47
              Case 15-11874-KG     Doc 3924-3     Filed 10/26/18    Page 27 of 47



                                          Exhibit A

                 Form of Election to Participate in Global Settlement Agreement




LA 52182485
              Case 15-11874-KG      Doc 3924-3     Filed 10/26/18     Page 28 of 47



       ELECTION TO PARTICIPATE IN GLOBAL SETTLEMENT AGREEMENT

       This ELECTION TO PARTICIPATE IN GLOBAL SETTLEMENT AGREEMENT,
dated as of August __, 2018 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Election”), is entered into by _________________ (“Elector”).

                                          RECITALS

       A.      Reference is hereby made to that Global Settlement Agreement, dated as of
August __, 2018 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Agreement”), by and between (i) HH Liquidation, LLC (f/k/a Haggen
Holdings, LLC) (the “Debtor”); (ii) HH Operations, LLC (f/k/a Haggen Operations Holdings,
LLC), HH Opco South, LLC (f/k/a Haggen Opco South, LLC), HH Opco North, LLC (f/k/a
Haggen Opco North, LLC), HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC), and HH
Legacy, Inc. (f/k/a Haggen, Inc.) (collectively, the “OpCo Debtors”); (iii) the official committee
of unsecured creditors appointed in the Bankruptcy Cases (as defined below); (iv) Comvest
Group Holdings LLC, Comvest Advisors, LLC, Comvest Investment Partners III, LP, Comvest
Investment Partners IV, LP, Comvest Investment Partners IV-A, LP, Comvest Haggen Holdings
III, LLC, and Comvest Haggen Holdings IV, LLC; (v) HH Property Holdings, LLC (f/k/a
Haggen Property Holdings, LLC), HH Property South, LLC (f/k/a Haggen Property South,
LLC), and HH Property North, LLC (f/k/a Haggen Property North, LLC; and (vi) each of the
Consenting 503(b)(9) Claimants. Capitalized terms used and not otherwise defined herein shall
have the meanings set forth in the Agreement.

       B.      Elector is a holder of one or more claims against the Opco Debtors under section
503(b)(9) of the Bankruptcy Code (each, a “503(b)(9) Claim”) and filed proof(s) of claim against
one or more of the Opco Debtors (or notice(s) of transfer/assignment of such proof(s) of claim)
on account of its 503(b)(9) Claim(s), as specified on Exhibit A hereto. By executing this
Election, the Elector agrees to reduce its 503(b)(9) Claim(s) as specified herein and otherwise be
bound by the terms of the Agreement.

                                          ELECTION

       1.      Consenting 503(b)(9) Claimant.         By executing this Election, Elector
acknowledges that it has read and understands, and agrees to be bound by the terms and
conditions of, the Agreement, a copy of which is attached hereto as Annex I (as the same has
been or may hereafter be amended, supplemented, amended and restated or otherwise modified
from time to time in accordance with Section 12 thereof). Elector shall hereafter be deemed to
be a “Consenting 503(b)(9) Claimant” for all purposes under the Agreement.

        2.     Reduced 503(b)(9) Claim Amount(s). Elector stipulates and agrees that its
503(b)(9) Claim(s) shall be allowed in the reduced amount(s) (each, a “Reduced 503(b)(9) Claim
Amount”) set forth on Exhibit A hereto. Elector hereby irrevocably and unconditionally waives,
generally releases and forever discharges the Opco Debtors from any amounts due or arising
under its 503(b)(9) Claim(s), other than the distribution(s) to be made in the applicable Reduced
503(b)(9) Claim Amount(s).




LA 52188237
              Case 15-11874-KG     Doc 3924-3      Filed 10/26/18    Page 29 of 47



        3.     Incorporation by Reference. Each of the terms and conditions set forth in the
Agreement are hereby incorporated herein by reference with full force and effect as if fully set
forth herein by applying the provisions thereof mutatis mutandis.

        4.     Effectiveness. This Election shall become immediately effective and binding
upon the Elector, and its respective successors, endorsees, transferees, heirs, beneficiaries and
assigns, on the date on which the Agreement becomes effective in accordance with Section 8
thereof.

       5.      Governing Law. This Election shall be governed by, and construed and enforced,
in accordance with the laws of the State of New York, without regard to conflicts of laws
provisions therein.

                                   [Signature Page Follows]




                                               2
LA 52188237
              Case 15-11874-KG   Doc 3924-3   Filed 10/26/18   Page 30 of 47



                                       ELECTOR

                                       [INSERT COMPANY NAME]


                                       By:
                                              Name:
                                              Title:




LA 52188237
              Case 15-11874-KG   Doc 3924-3    Filed 10/26/18    Page 31 of 47



                                        Exhibit B

                            Form of Structured Dismissal Order




LA 52182485
               Case 15-11874-KG             Doc 3924-3           Filed 10/26/18      Page 32 of 47



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )     Chapter 11
                                                             )
HH Liquidation, LLC, et al.,1                                )     Case No. 15-11874 (KG)
                                                             )
                            Debtors.                         )     Jointly Administered
                                                             )
                                                             )     Ref. Docket No. _____

     ORDER, PURSUANT TO SECTIONS 105(a), 305(a), 349, 363, 554 AND 1112(b) OF
         THE BANKRUPTCY CODE AND BANKRUPTCY RULES 1017 AND 6007,
     (I) AUTHORIZING THE DISMISSAL OF THE OPCO DEBTORS’ CHAPTER 11
    CASES, (II) AUTHORIZING THE OPCO DEBTORS TO DESTROY THEIR BOOKS
          AND RECORDS, AND (III) GRANTING CERTAIN RELATED RELIEF

                   Upon the motion (the “Motion”)2 of HH Liquidation, LLC (“Holdco”) and its

above-captioned affiliated debtors and debtors in possession (collectively, the “Opco Debtors,”

and together with Holdco, the “Debtors”)3 for entry of an order, pursuant to sections 105(a),

305(a), 349, 363, 554 and 1112(b) of title 11 of the Bankruptcy Code, and Bankruptcy Rules

1017 and 6007, (a) authorizing the dismissal of the Opco Debtors’ Bankruptcy Cases effective as

of the Dismissal Effective Date, (b) authorizing the amount and payment of the Opco Debtor

SAP Claims and the Propco Secured Claim, (c) approving the exculpation contained herein,

(d) authorizing the dissolution of the Opco Debtors under applicable state law on or as soon as

reasonably practicable after the Dismissal Effective Date, (e) authorizing the Disbursement

Agent to act as the Opco Debtors’ disbursement agent with respect to the payment of the Opco

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: HH Liquidation, LLC (f/k/a Haggen Holdings, LLC) (7558), HH Operations, LLC (f/k/a Haggen
Operations Holdings, LLC) (6341), HH Opco South, LLC (f/k/a Haggen Opco South, LLC) (7257), HH Opco
North, LLC (f/k/a Haggen Opco North, LLC) (5028), HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC)
(7687), and HH Legacy, Inc. (f/k/a Haggen, Inc.) (4583). The mailing address for each of the Debtors is 26895
Aliso Creek Road, Suite B-1003, Aliso Viejo, California 92656.
2
    Capitalized terms used but not defined herein shall have the meaning assigned to such terms in the Motion.
3
    For the avoidance of doubt, the Opco Debtors are all of the Debtors other than Holdco.



LA 52192433
              Case 15-11874-KG      Doc 3924-3       Filed 10/26/18     Page 33 of 47



Debtor SAP Claims and the Propco Secured Claim, and (f) authorizing the Opco Debtors, on and

after the Dismissal Effective Date, to abandon and destroy the Books and Records; and the Court

having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware dated February 29, 2012; and consideration of the Motion and

the requested relief therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue

being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper

notice of the Motion having been provided, and it appearing that no other or further notice need

be provided; and the Court having determined that the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein and that the requested relief is an

appropriate exercise of the Debtors’ business judgment; and it appearing that the relief requested

in the Motion is in the best interests of the Opco Debtors and their respective estates and

creditors; and after due deliberation and sufficient cause appearing therefor:

                1.     The Motion is granted to the extent provided for herein.

                2.     Pursuant to sections 105(a), 305(a) and 1112(b) of the Bankruptcy Code

and Bankruptcy Rule 1017, the Opco Debtors’ Bankruptcy Cases are hereby dismissed effective

as of the effective date of the Holdco Plan (the “Dismissal Effective Date”). For the avoidance

of doubt, the following are the Opco Debtors’ Bankruptcy Cases: (a) HH Operations, LLC (f/k/a

Haggen Operations Holdings, LLC), Case No. 15-11875 (KG); (b) HH Opco South, LLC (f/k/a

Haggen Opco South, LLC), Case No. 15-11876 (KG); (c) HH Opco North, LLC (f/k/a Haggen

Opco North, LLC), Case No. 15-11877 (KG); (d) HH Acquisition, LLC (f/k/a Haggen

Acquisition, LLC), Case No. 15-11878 (KG); and (e) HH Legacy, Inc. (f/k/a Haggen, Inc.), Case




                                                 2
LA 52192433
              Case 15-11874-KG       Doc 3924-3      Filed 10/26/18     Page 34 of 47



No. 15-11879 (KG). In the notice of the effective date of the Holdco Plan, the Debtors shall also

provide notice that the Dismissal Effective Date has occurred.

                3.     Effective as of the Dismissal Effective Date, the Opco Debtors’ remaining

members, managers, officers and directors shall be dismissed from their positions without the

need for any further action on the part of this Court and without the need for further corporate

action, including, but not limited to, actions requiring the vote or other approvals of the officers,

members, directors, managers or shareholders. Effective as of the Dismissal Effective Date, (a)

the Plan Administrator appointed under the Holdco Plan shall have the power and authority to

take any action necessary to implement the provisions of this Order, including, but not limited to,

to wind down and dissolve the Opco Debtors and to realize on any assets retained by the Opco

Debtors; and (b) the Opco Debtors’ respective certificates of incorporation, by-laws, operating

agreements, or other analogous formation documents in effect before the Dismissal Effective

Date shall be deemed amended or amended and restated, to the extent necessary, to authorize the

Plan Administrator to take all such actions pursuant to this Order without the need for any further

action on the part of this Court and without the need for further corporate action, including, but

not limited to, actions requiring the vote or other approvals of the officers, members, directors,

managers or shareholders of the applicable Opco Debtors. Without limiting the generality of the

foregoing, the Plan Administrator shall be deemed to have all of the rights, duties and obligations

granted to such person under the Plan Administration Agreement and the Holdco Plan in

connection with effectuating the terms of this Order.

                4.     As soon as reasonably practicable after the Dismissal Effective Date,

without the need for any further action on the part of this Court and without the need for further

corporate action, including, but not limited to, actions requiring the vote or other approvals of the


                                                 3
LA 52192433
              Case 15-11874-KG      Doc 3924-3       Filed 10/26/18    Page 35 of 47



officers, members, directors, managers or shareholders of the applicable Opco Debtors, the Opco

Debtors shall be dissolved pursuant to applicable state law, and such Opco Debtors shall not be

required to pay any taxes or fees to cause such dissolution.          The Debtors and the Plan

Administrator are authorized to execute and file on behalf of the Opco Debtors all documents

necessary and proper to effectuate and consummate the dissolution of the Opco Debtors in

accordance with the laws of the states in which they are formed, subject to the terms of this

Order.

                5.    The Opco Debtors are authorized to make, or cause to be made,

distributions on account of (i) the Propco Secured Claim and (ii) such administrative, priority

and secured claims against the Opco Debtors set forth on Exhibit 1 hereto in the amounts set

forth therein (such claims, the “Opco Debtor SAP Claims”). As soon as reasonably practicable

after the Dismissal Effective Date, and in each case in accordance with the Global Settlement

Agreement, the Plan Administrator (on behalf of the Opco Debtors) shall make, or cause to be

made, such distributions on account of the Propco Secured Claim and the Opco Debtor SAP

Claims. For the avoidance of doubt, any administrative, priority and secured claims against the

Opco Debtors that (i) have not been asserted, or otherwise approved by a final order of the Court,

by the applicable claims bar date and (ii) are not identified on Exhibit 1 hereto shall be

disallowed and forever barred from assertion against the Debtors and their estates, and such

claims shall be deemed waived and released as of the Dismissal Effective Date. Holders of

general unsecured claims against, and equity interests in, the Opco Debtors shall receive no

distribution on account of such claims and equity interests.

                6.    After the satisfaction of all Opco Debtor SAP Claims and any costs

necessary to administer and to dissolve, terminate or otherwise wind down each of the Opco


                                                 4
LA 52192433
              Case 15-11874-KG       Doc 3924-3      Filed 10/26/18     Page 36 of 47



Debtors and/or the establishment of sufficient reserves (as determined by the Plan Administrator,

in its sole discretion) to pay all such amounts, any unused funds allocated for such reserves shall

be distributed to the holders of the Propco Secured Claim; provided that on the Dismissal

Effective Date, the Propco Secured Claim shall irrevocably and unconditionally be transferred by

the Propco Entities (including all voting and distribution rights with respect thereto) to Holdco.

                7.      Effective as of the Dismissal Effective Date, the Disbursement Agent is

hereby empowered and authorized to act as the disbursement agent of and for the Opco Debtors’

estates in order to implement distributions to holders of Opco Debtor SAP Claims and the

Propco Secured Claim as provided for herein, and to the extent the Disbursement Agent is not

the Plan Administrator, the Plan Administrator is authorized to compensate the Disbursement

Agent for the services provided, and to reimburse the Disbursement Agent for all reasonable and

necessary expenses incurred, in connection therewith, without the need for further notice to or

action of this Court.

                8.      Pursuant to sections 105(a) and 554 of the Bankruptcy Code and

Bankruptcy Rule 6007, the Opco Debtors are authorized, on and after the Dismissal Effective

Date, to abandon and destroy, or cause to be abandoned and destroyed, any and all of the Books

and Records. With respect to the Books and Records held by Supervalu Inc. or its affiliates

(collectively, “SVU”), the Opco Debtors or the Plan Administrator shall provide SVU with five

(5) days’ written notice that the Opco Debtors and the Plan Administrator no longer require

access to or copies of any data currently within SVU’s systems or records repositories, after

which SVU shall no longer be required to respond to any requests for, provide access to,

maintain copies of, or otherwise store any of the Opco Debtors’ data within SVU’s systems or

records repositories, and SVU may begin purging and/or otherwise destroying any of the Opco


                                                 5
LA 52192433
              Case 15-11874-KG             Doc 3924-3        Filed 10/26/18         Page 37 of 47



Debtors’ data contained in SVU’s systems or repositories in accordance with SVU’s standard

record retention policies and procedures and/or at any time that SVU decommissions any of its

systems that may have been used in providing services to the Opco Debtors.

                 9.       Effective as of the Dismissal Effective Date, the Exculpated Parties4 shall

neither have, nor incur, any liability to any person or entity for any act taken or omitted to be

taken in connection with, relating to, or arising out of, (a) the Opco Debtors’ Bankruptcy Cases,

and (b) formulating, negotiating, preparing, disseminating, implementing, or effecting

consummation of the Motion and this Order (other than an act in contravention of the Motion or

the implementation of this Order) or any contract, instrument, release, agreement or document

created or entered into, or any other act taken or omitted to be taken in good faith, in connection

with the Opco Debtors’ Bankruptcy Cases, the Motion or this Order; provided, however, that the

foregoing shall not affect the liability of any person or entity that otherwise would result from

any such act or omission to the extent such act or omission is determined by a final, non-

appealable order to have constituted fraud, willful misconduct or gross negligence.

                 10.      Notwithstanding section 349 of the Bankruptcy Code, all prior orders,

releases, stipulations, settlements, rulings, orders and judgments of this Court made during the

course of the Opco Debtors’ Bankruptcy Cases, including any adversary proceeding, shall

remain in full force and effect, shall be unaffected by the dismissal of the Opco Debtors’

Bankruptcy Cases, and are specifically preserved for purposes of finality of judgment and res

judicata.


4
  “Exculpated Parties” mean, collectively, each of the following parties in their respective capacities as such:
(a) the Debtors; (b) the Debtors’ current and former directors, officers, members and managers; (c) each financial
advisor, restructuring advisor, attorney or other professional employed by or serving the Debtors; (d) the Committee;
(e) each member of the Committee, but only in their capacity as a member of the Committee, and each such
member’s respective professionals and representatives; (f) the Committee’s Professionals and representatives;
(g) the Plan Administrator; and (h) the Plan Administrator’s professionals and representatives.
                                                         6
LA 52192433
              Case 15-11874-KG       Doc 3924-3      Filed 10/26/18     Page 38 of 47



                11.    The Debtors shall not be required to serve this Order to the Debtors’ entire

matrix of creditors, and such parties shall be deemed to have received adequate notice of the

dismissal of the Opco Debtors’ Bankruptcy Cases through the notice of the hearing on the

Motion.

                12.    Effective as of the Dismissal Effective Date, Kurtzman Carson

Consultants LLC (“KCC”) shall be relieved of its responsibilities as the Opco Debtors’ claims

and noticing agent in the Opco Debtors’ Bankruptcy Cases. In accordance with Local Rule

2002-1(f)(ix), within fourteen days of the Dismissal Effective Date, KCC shall (a) forward to the

Clerk of the Court an electronic version of all imaged claims, (b) upload the creditor mailing list

into CM/ECF, (c) docket a combined final claims register containing claims against each Opco

Debtor, and (d) box and transport all original claims to the Philadelphia Federal Records Center,

14700 Townsend Road, Philadelphia, Pennsylvania 19154 and docket a completed SF-135 Form

indicating the accession and location numbers of the archived claims.

                13.    All remaining interim and final fee applications for professionals retained

by the Debtors and the Committee shall be addressed in connection with Holdco’s Bankruptcy

Case.

                14.    Effective as of the Dismissal Effective Date, the Opco Debtors’ retention

of Stroock & Stroock & Lavan LLP and Young Conaway Stargatt & Taylor, LLP, as bankruptcy

counsel, and the Opco Debtors’ retention of other professionals pursuant to a final order in

accordance with sections 327 or 328 of the Bankruptcy Code, shall be terminated without the

need for further action on the part of this Court, the Debtors, or such professionals.

                15.    Effective as of the later of (a) the Dismissal Effective Date and (b) the date

on which all distributions to holders of Opco Debtor SAP Claims and the Propco Secured Claim


                                                 7
LA 52192433
                Case 15-11874-KG      Doc 3924-3      Filed 10/26/18    Page 39 of 47



are made, as it pertains to the Opco Debtors, the Committee shall dissolve without need for

further action on the part of this Court.

                   16.   Within thirty (30) days after the Dismissal Effective Date, the Opco

Debtors or the Plan Administrator (on behalf of the Opco Debtors) shall pay all outstanding

United States Trustee fees pursuant to 28 U.S.C. § 1930.

                   17.   To the extent applicable, Bankruptcy Rule 6004(h) is waived, and this

Order shall be effective and enforceable immediately upon entry.

                   18.   The Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order.

                   19.   Notwithstanding the dismissal of the Opco Debtors’ Bankruptcy Cases

provided for herein, this Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation and/or enforcement of this Order and any

other order of this Court entered in these Bankruptcy Cases.

Dated:                            , 2018
              Wilmington, Delaware

                                            KEVIN GROSS
                                            UNITED STATES BANKRUPTCY JUDGE




                                                  8
LA 52192433
              Case 15-11874-KG   Doc 3924-3    Filed 10/26/18   Page 40 of 47



                         Schedule 1 to Structured Dismissal Order

                                 Opco Debtor SAP Claims




LA 52182485
                      Case 15-11874-KG            Doc 3924-3        Filed 10/26/18   Page 41 of 47
Exhibit 1 
Opco Debtor SAP Claims

Claimant                                  Claim No.   Assignor, If Applicable           Claim Amount Classification Notes
201 37th Avenue SE Holdings, LLC            1857      (blank)                                  $89,136 Admin Priority
ABIQUA WIND VINEYARD                         475      (blank)                                      $77 503b9
ACOUSTIC ALES BREWING                       1074      (blank)                                   $2,293 503b9
ADVANCE BEVERAGE CO                          608      (blank)                                  $15,479 503b9
Airgas Dry Ice ‐ Dallas                     1105      (blank)                                  $23,598 503b9
ALEJANDROS TORTILLA FACTORY                  413      (blank)                                     $483 503b9
ALISO CANYON HONEY                           662      (blank)                                     $674 503b9
ALPENROSE DAIRY                              960      (blank)                                  $28,662 503b9
ALUMINUM ENTRY SYSTEMS INC                   415      (blank)                                   $1,033 503b9
Anheuser‐Busch, LLC                          891      (blank)                                $185,403 503b9
Antelope Valley Press                        449      (blank)                                     $268 503b9
Archis Acres, Inc.                           236      (blank)                                     $530 503b9
Arnels Originals Inc                         520      (blank)                                     $120 503b9
ARTISAN BAKERS LLC                           456      (blank)                                     $848 503b9
ASIANA CUISINE ENTERPRISES                    81      (blank)                                  $19,454 503b9
ASM Capital V, L.P.                          440      AAA FLAG & BANNER                        $33,588 503b9
ASM Capital V, L.P.                          588      Hickmans Egg Ranch, Inc.                 $59,502 503b9
ASM Capital V, L.P.                          737      Ocean Beauty Seafoods LLC              $245,912 503b9
ASM Capital V, L.P.                          980      Harbor Distributing, LLC               $290,380 503b9
ASM Capital V, L.P.                         1017      Youngs Market Company, LLC             $171,000 503b9
ASM SPV, L.P.                                290      MSR WHOLESALE BALLOONS                    $1,600 503b9
ASM SPV, L.P.                                484      Pada Sushi                               $24,649 503b9
ASM SPV, L.P.                                981      Crest Beverage, LLC                    $213,072 503b9
ASM SPV, L.P.                               1839      McKee Foods Corporation                   $7,966 503b9
ASM SPV, L.P.                               1840      McKee Foods Corporation                   $4,143 503b9
ASM SPV, L.P.                               1841      McKee Foods Corporation                   $1,030 503b9
ATLAS BAKERY EQUIPMENT CO INC                647      (blank)                                     $388 503b9
AVENUE BREAD & DELI                         1746      (blank)                                   $8,644 503b9
Ayala, Raul                                 1905      (blank)                                  $10,000 Admin Priority
Beau Delicious! International, LLC           933      (blank)                                      $86 503b9
Beau Delicious! International, LLC           934      (blank)                                      $86 503b9
Beau Delicious! International, LLC           935      (blank)                                      $86 503b9
Beau Delicious! International, LLC           936      (blank)                                     $151 503b9
Beau Delicious! International, LLC           937      (blank)                                      $86 503b9
Bimbo Bakeries USA, Inc.                    1883      (blank)                                $390,633 503b9
BITE FUEL LLC                                 21      (blank)                                     $363 503b9
BLUE RIDGE HONEY                             985      (blank)                                     $410 503b9
BOB CAMPBELL RANCHES INC                     353      (blank)                                   $1,099 503b9
Bon Suisse, Inc.                             207      (blank)                                $536,285 503b9
Bonded Filter Company                        719      (blank)                                   $1,917 503b9
Bonded Filter Company                        720      (blank)                                   $1,861 503b9
Bonded Filter Company                        722      (blank)                                   $1,240 503b9
Bottling Group, LLC                         1181      (blank)                                  $59,951 503b9
Bottling Group, LLC                         1185      (blank)                                $278,987 503b9
Bottling Group, LLC                         1186      (blank)                                $156,336 503b9
Boxx Bouquets/Boxx Berry Farm ‐ Flowers      439      (blank)                                   $2,223 503b9
BRAVERY BREWING COMPANY LLC                  267      (blank)                                     $663 503b9
Bread & Cie Wholesale, LLC                   625      (blank)                                  $17,499 503b9
Brown, Tessa                                1906      (blank)                                     $300 Admin Priority
BUNN O MATIC CORPORATION                     560      (blank)                                     $686 503b9
BURTON + BURTON                              976      (blank)                                   $2,018 503b9
BUZZBOX BEVERAGES INC                        366      (blank)                                   $7,649 503b9
CABO INTERNANTIONAL                          264      (blank)                                   $6,294 503b9
CARTTRONICS LLC                             1204      (blank)                                      $11 503b9
CASA SANCHEZ FOODS                           559      (blank)                                   $2,971 503b9
                                                                 1/7
                       Case 15-11874-KG     Doc 3924-3         Filed 10/26/18             Page 42 of 47
Exhibit 1 
Opco Debtor SAP Claims

Claimant                           Claim No.   Assignor, If Applicable                       Claim Amount Classification   Notes
CASCADE WHOLESALE                     112      (blank)                                               $1,577 503b9
Central Coast Coffee Roasting Co      530      (blank)                                               $6,628 503b9
CENTRAL COAST DIST                    658      (blank)                                              $74,857 503b9
CHAMBERS & CHAMBERS                   401      (blank)                                               $1,864 503b9
CHOICE BOOKS NORTHERN VA              421      (blank)                                                 $378 503b9
CHUCKANUT BAY FOODS                   364      (blank)                                                 $421 503b9
CIDER WORKS FARMS LLC                 455      (blank)                                                 $313 503b9
Claims Recovery Group LLC             306      SONNY SUSHI INC                                       $3,385 503b9
Claims Recovery Group LLC             409      UMPQUA DAIRY PRODUCTS                                $24,220 503b9
Claims Recovery Group LLC             535      WINE WAREHOUSE IMPORTS                               $74,779 503b9
Claims Recovery Group LLC             706      Jordanos Inc./Pacific Beverage Co.                   $95,652 503b9
Claims Recovery Group LLC             707      Jordanos Inc./Pacific Beverage Co.                   $62,663 Secured
Claims Recovery Group LLC             926      MOUNTAIN PEOPLES WINE DIST INC                        $2,239 503b9
Claims Recovery Group LLC            1003      Bonanza Beverage Co                                  $20,422 503b9
Claims Recovery Group LLC            1038      Daniels Western Meats                                 $3,517 503b9
Claims Recovery Group LLC            1043      Duckhorn Wine Company                                 $3,719 503b9
Claims Recovery Group LLC            1046      Esperanzas Tortilleria                                 $857 503b9
Claims Recovery Group LLC            1047      Food Services of America                             $11,259 503b9
Claims Recovery Group LLC            1048      Frank Family Vineyards                                $1,093 503b9
Claims Recovery Group LLC            1049      Frozen Gourmet Inc.                                  $12,132 503b9
Claims Recovery Group LLC            1052      Holsum Bakery Inc.                                    $5,118 503b9
Claims Recovery Group LLC            1054      The Odom Corporation                                  $6,930 503b9
Claims Recovery Group LLC            1055      Source Refrigeration & HVAC Inc.                       $172 503b9
Claims Recovery Group LLC            1056      The Odom Corporation                                 $13,412 503b9
Claims Recovery Group LLC            1066      Tims Cascade Style Potatoe Chips                     $64,089 503b9
Claims Recovery Group LLC            1070      UCKC Products LLC                                     $1,458 503b9
Claims Recovery Group LLC            1072      Tims Cascade Style Potatoe Chips                     $45,718 503b9
Claims Recovery Group LLC            1075      Mother Earth Brew Co.                                 $3,153 503b9
Claims Recovery Group LLC            1082      WA Thompson Inc.                                     $28,338 503b9
Claims Recovery Group LLC            1083      Our Daily Bread Bakery                                $5,799 503b9
Claims Recovery Group LLC            1089      Medowsweet Farms Inc.                                $76,707 503b9
Claims Recovery Group LLC            1090      Righetti Specialties Inc.                             $2,731 503b9
Claims Recovery Group LLC            1094      Interbitzen Distr                                    $42,386 503b9
Claims Recovery Group LLC            1096      Hydro Flask                                          $11,938 503b9
Claims Recovery Group LLC            1097      Peter Pan Novelty Co Inc.                             $2,206 503b9
Claims Recovery Group LLC            1121      Santa Barbara Winery                                  $1,642 503b9
Claims Recovery Group LLC            1124      Sources Screen Printing                                $596 503b9
Claims Recovery Group LLC            1126      Canyon Hard Cider Co.                                  $709 503b9
Claims Recovery Group LLC            1128      Spring Board                                           $532 503b9
Claims Recovery Group LLC            1130      Terrys Dairy                                          $1,648 503b9
Claims Recovery Group LLC            1131      Flowers Baking Co. of California/FBC of            $104,034 503b9
                                               Henderson LLC
Claims Recovery Group LLC            1133      SK Distribution                                      $1,106 503b9
Claims Recovery Group LLC            1134      Central Welding Supply Inc.                          $1,058 503b9
Claims Recovery Group LLC            1135      Statewide Beverage Co.                               $8,351 503b9
Claims Recovery Group LLC            1137      Chehalis Mints Co., Inc.                              $433 503b9
Claims Recovery Group LLC            1142      JFE Sushi                                            $9,636 503b9
Claims Recovery Group LLC            1143      Karam LLC                                              $304 503b9
Claims Recovery Group LLC            1154      Labrang Tea Traders                                   $289 503b9
Claims Recovery Group LLC            1155      Kurzhal Family Kicken Pickles                        $1,470 503b9
Claims Recovery Group LLC            1156      Mainland Ventures                                    $2,976 503b9
Claims Recovery Group LLC            1158      Hillikers Ranch Fresh Eggs                          $10,104 503b9
Claims Recovery Group LLC            1159      Kevin J. Murphy Inc.                                    $77 503b9
Claims Recovery Group LLC            1162      Snacks R Us                                         $15,784 503b9
Claims Recovery Group LLC            1165      Beauchamp Distributing Co.                          $24,120 503b9
                                                            2/7
                          Case 15-11874-KG               Doc 3924-3        Filed 10/26/18        Page 43 of 47
Exhibit 1 
Opco Debtor SAP Claims

Claimant                                        Claim No.   Assignor, If Applicable                   Claim Amount Classification Notes
Claims Recovery Group LLC                         1166      Mayflower Distributing                              $719 Admin Priority
Claims Recovery Group LLC                         1166      Mayflower Distributing                           $22,147 503b9
Claims Recovery Group LLC                         1168      PBI Market Equipment Inc.                         $1,403 503b9
Claims Recovery Group LLC                         1169      Seattle Seasonings LLC/Two Snooty Chefs           $1,159 503b9
Claims Recovery Group LLC                         1170      Cascade Ice LLC                                   $3,647 503b9
Claims Recovery Group LLC                         1172      Classic Wines of California                       $9,239 503b9
Claims Recovery Group LLC                         1173      Mave Enterprises Inc.                             $4,333 503b9
Claims Recovery Group LLC                         1576      Indoor Billboard                                   $446 Admin Priority
Claims Recovery Group LLC                         1589      Mave Enterprises Inc.                               $579 Admin Priority
Cluster, Brian                                     526      (blank)                                          $12,475 Priority
COASTAL DISTRIBUTING COMP                          582      (blank)                                             $354 503b9
Coca‐Cola Refreshments USA, Inc.                   834      (blank)                                        $115,570 503b9
Contrarian Funds, LLC                             1702      Bunzl Distribution USA, LLC dba Bunzl          $267,996 503b9
                                                            Seattle & Bunzl Portland
COPY SOURCE                                       263       (blank)                                          $1,723 503b9
Core‐Mark International Inc                       1080      (blank)                                         $12,393 503b9
CORRPAC PACKAGING SUPPLY                           890      (blank)                                           $120 503b9
Craft Beer Guild Distributing of California,      1006      (blank)                                          $7,524 503b9
LLC
CROWN PACIFIC FINE FOODS                           634      (blank)                                       $238,573 503b9
CROWN PACIFIC FINE FOODS                           636      (blank)                                        $51,112 503b9
DAHL ELECTRIC INC                                  257      (blank)                                           $213 503b9
DAIRY FRESH FARMS INC                              629      (blank)                                         $2,571 503b9
DAM SALSA                                          394      (blank)                                           $117 503b9
DANZEISEN DAIRY LLC                               1059      (blank)                                         $6,441 503b9
Darigold, Inc.                                    1025      (blank)                                        $83,920 503b9
Darigold, Inc.                                    1026      (blank)                                       $100,815 503b9
Dawn Food Products Inc                             246      (blank)                                        $89,131 503b9
DECO FOODSERVICE                                   656      (blank)                                           $404 503b9
DECOPAC                                            633      (blank)                                        $17,483 503b9
DEGOEDE BROTHERS LLC                               538      (blank)                                        $51,074 503b9
DGS Import Inc.                                    988      (blank)                                         $2,882 503b9
Direct Energy Business                            1016      (blank)                                        $42,375 503b9
Doorman Commercial                                 569      (blank)                                           $678 503b9
DORMA USA INC                                      305      (blank)                                           $839 503b9
DPI Specialty Foods, Inc.                         1095      (blank)                                       $737,427 503b9
DPI Specialty Foods, Inc.                         1108      (blank)                                       $135,741 503b9
DPI Specialty Foods, Inc.                         1111      (blank)                                       $240,606 503b9
E. & J. Gallo Winery                              1020      (blank)                                        $89,542 503b9
EASTERDAY BUILDING MAINTENANCE                     427      (blank)                                            $38 503b9
EASTERN CASCADE BEVERAGE                          461       (blank)                                           $458 503b9
EBERHARDS DAIRY PRODUCTS                           404      (blank)                                        $10,589 503b9
ELITE EQUIPMENT                                    345      (blank)                                           $767 503b9
EPIC WINES                                         407      (blank)                                         $6,280 503b9
Fair Harbor Capital, LLC                           289      TITAN WINES & SPIRITS                           $1,364 503b9
Fair Harbor Capital, LLC                          846       WEITRON INC                                     $1,199 503b9
Fair Harbor Capital, LLC                           967      L & E Bottling Co Inc                           $9,334 503b9
Fair Harbor Capital, LLC                           970      L & E Bottling Co Inc                          $13,529 503b9
Fair Harbor Capital, LLC                          1113      Total Pharmacy Supply                           $2,366 503b9
Fair Harbor Capital, LLC                          1114      Winder Farms                                    $1,147 503b9
Fair Harbor Capital, LLC                          1115      Camano Island Coffee Roaster                     $488 503b9
FIESTA PACIFIC PRODUCTS INC                        248      (blank)                                           $114 503b9
FLAVOR STORM LLC                                   288      (blank)                                           $290 503b9
Florists Transworld Delivery, Inc.                 804      (blank)                                         $4,894 503b9
Florists Transworld Delivery, Inc.                1271      (blank)                                        $31,211 503b9
                                                                        3/7
                       Case 15-11874-KG             Doc 3924-3         Filed 10/26/18   Page 44 of 47
Exhibit 1 
Opco Debtor SAP Claims

Claimant                                   Claim No.   Assignor, If Applicable             Claim Amount Classification Notes
Flying Dog Entertainment LLC                  880      (blank)                                      $594 503b9
FRANS CHOCOLATES LTD                          266      (blank)                                      $301 503b9
Frito‐Lay North America, Inc.                1176      (blank)                                  $151,280 503b9
Frito‐Lay North America, Inc.                1183      (blank)                                  $252,737 503b9
Frito‐Lay North America, Inc.                1187      (blank)                                  $481,233 503b9
Front Line Sales, Inc                          30      (blank)                                      $409 503b9
GARDEN TREASURES                              325      (blank)                                     $1,359 503b9
Garden Treasures LLC                          324      (blank)                                      $572 Priority
Garthoff, Matthew D.                          766      (blank)                                     $5,320 Priority
General Distributors, Inc                     928      (blank)                                      $705 503b9
GLIDE RITE CORPORATION                        351      (blank)                                      $784 503b9
Goya of California                            759      (blank)                                     $1,512 503b9
Grays Harbor County Treasurer                 188      (blank)                                     $9,421 Secured
GREEN CARDZ                                   336      (blank)                                      $138 503b9
Gruma Corporation d/b/a Mission Foods        1010      (blank)                                    $75,978 503b9
Gruma Corporation d/b/a Mission Foods        1011      (blank)                                  $141,107 503b9
Gruma Corporation d/b/a Mission Foods        1012      (blank)                                    $54,698 503b9
HANGAR 24 CRAFT DISTRIBUTION                  887      (blank)                                     $5,149 503b9
HAPPY NIBBLES LLC                             482      (blank)                                      $450 503b9
HARDWARE SALES                                294      (blank)                                      $165 503b9
HARVEYS BUTTER RUM BATTER                     348      (blank)                                     $3,575 503b9
HEIMARK DISTRIBUTING COMPANY                  343      (blank)                                     $7,132 503b9
HENRYS PLANT FARM                             531      (blank)                                     $8,455 503b9
HH Property North, LLC                                                                          $440,294 Admin Priority
HH Property South, LLC                                                                          $104,584 Admin Priority
HHI JERSEY                                   541       (blank)                                      $968 503b9
HOLLANDIA DAIRY INC                          491       (blank)                                     $4,987 503b9
HONIG VINEYARDS                              390       (blank)                                      $600 503b9
INDUSTRIAL SOLUTION LLC                      499       (blank)                                      $270 503b9
INSPIRED LEAF TEAS                           357       (blank)                                      $140 503b9
International Brotherhood of Teamsters,      1584      (blank)                                     $3,000 Priority
General Teamsters Union Local #38
Jackson, Ivyl Jane                           1910      (blank)                                    $6,500 Admin Priority
JIMS PHARMACY                                 295      (blank)                                      $133 503b9
JOEBELLA COFFEE ROASTERS                     1245      (blank)                                    $1,019 503b9
John Lenore & Company                        1163      (blank)                                   $28,666 503b9
KETTLEKORN, MAWN PAW                          410      (blank)                                    $3,365 503b9
KFT ENTERPRISES, NO. 1, LP                   1790      (blank)                                   $82,154 Admin Priority
Kids Konserve, LLC dba U‐Konserve             664      (blank)                                       $10 503b9
L&R DISTRIBUTORS INC                          334      (blank)                                   $21,040 503b9
LATTINS COUNTRY CIDER MILL                    566      (blank)                                      $716 503b9
Lauguru Inc                                   593      (blank)                                      $158 503b9
Liquidity Solutions, Inc.                     337      PEPSI COLA BOTTLING CO                     $5,285 503b9
Liquidity Solutions, Inc.                     371      LEVEL 10                                   $3,345 503b9
Liquidity Solutions, Inc.                     374      FREEDOM SNACKS                             $1,708 503b9
Liquidity Solutions, Inc.                     603      J & L WINES                               $15,578 503b9
Liquidity Solutions, Inc.                     688      ScriptPro USA Inc                             $20 503b9
Liquidity Solutions, Inc.                    1065      Russell Stover Candies                    $34,849 503b9
Liquidity Solutions, Inc.                    1194      Shalhoob Meat Company, Inc.                $2,544 503b9
Liquidity Solutions, Inc.                    1195      JULIAN PIE COMPANY                        $14,000 503b9
Liquidity Solutions, Inc.                    1720      Barcel USA, LLC.                            $719 503b9
LOAD KING MFG CO INC                          297      (blank)                                    $1,119 503b9
Lompoc Valley Seed & Milling                  316      (blank)                                      $205 503b9
Los Osos Ranch, LLC                           214      (blank)                                   $14,497 503b9
LOZIER CORPORATION                           1087      (blank)                                    $1,961 503b9
                                                                    4/7
                        Case 15-11874-KG            Doc 3924-3         Filed 10/26/18   Page 45 of 47
Exhibit 1 
Opco Debtor SAP Claims

Claimant                                   Claim No.   Assignor, If Applicable             Claim Amount Classification Notes
Lulus Essential Granola                       690      (blank)                                      $102 503b9
LYNDEN ICE                                    562      (blank)                                     $1,924 503b9
M & M RESTAURANT SUPPLY                       442      (blank)                                     $1,407 503b9
MADDALENA VINEYARD BRANDS                     984      (blank)                                     $3,401 503b9
MALETIS BEVERAGE‐POP                         1060      (blank)                                     $8,585 503b9
Maricopa County Treasurer                      48      (blank)                                     $2,643 Secured
Maricopa County Treasurer                      50      (blank)                                     $3,945 Secured
Marifit Protein Poppers, LLC                  338      (blank)                                      $254 503b9
Marsee Foods Inc                              312      (blank)                                      $989 503b9
MATCHA MARKETPLACE LLC                        883      (blank)                                      $965 503b9
McKenzie Java LLC                             528      (blank)                                     $1,311 503b9
MGP X Properties, LLC                        1331      (blank)                                    $87,243 Admin Priority
Mission Beverage Co.                          716      (blank)                                    $13,923 503b9
MISTY MEADOWS FARM                            436      (blank)                                      $534 503b9
MONDELEZ GLOBAL LLC                           914      (blank)                                  $140,551 503b9
Mutiny Bay Blues LLC                          692      (blank)                                      $162 503b9
MUTUAL WHOLESALE LIQUOR INC                   262      (blank)                                     $1,480 503b9
National Food Corporation                     529      (blank)                                  $303,030 503b9
Nestle USA, Inc.                              912      (blank)                                    $73,001 503b9
Nestle USA, Inc.                              917      (blank)                                    $99,702 503b9
Nestle USA, Inc.                              922      (blank)                                  $224,020 503b9
Nevada Beverage Co                            523      (blank)                                    $15,584 503b9
NORPRO INC                                    796      (blank)                                     $1,054 503b9
Northwest Blade Service                       691      (blank)                                      $705 503b9
NORTHWEST WHOLESALE FLORIST                   642      (blank)                                     $1,532 503b9
OASIS BREADS                                 1031      (blank)                                    $10,838 503b9
Oregon Department of Revenue                 1782      (blank)                                    $12,679 Priority
PACIFIC SUN GROWERS INC                       607      (blank)                                     $2,390 503b9
PANGEA‐CDS INC                                256      (blank)                                    $15,168 503b9
PANTHER BAR FOUNDATION                        414      (blank)                                      $850 503b9
Patera, Curt                                 1153      (blank)                                      $556 503b9
Peach Systems Inc, dba Specialty Cellars      959      (blank)                                     $1,093 503b9
Pepperidge Farm, Incorporated                1152      (blank)                                    $58,271 503b9
Pepsi Cola Flagstaff                          741      (blank)                                     $1,596 503b9
PEPSI‐COLA WALLA WALLA                        539      (blank)                                     $9,392 503b9
Pierce County, Washington                    1873      (blank)                                    $13,384 Admin Priority
Popcorn Country Tucson Cactus Corn LLC        592      (blank)                                      $106 503b9
PORTLAND BEE BALM                             786      (blank)                                     $2,160 503b9
PREMIER DISTRIBUTORS, INC DBA                1027      (blank)                                     $3,743 503b9
NORTHLAND PREMIER DISTRIBUTORS
Priority Rx Management, Inc.                  173      (blank)                                    $6,890 Priority
Proforma Mountainview Printing               1358      (blank)                                    $1,566 503b9
PROS CHOICE BEAUTY CARE INC.                 1019      (blank)                                   $17,544 503b9
QUALITY ASSURED INCORPORATED                  645      (blank)                                    $4,532 503b9
RAINSHADOW COFFEE ROASTING                    309      (blank)                                     $535 503b9
COMPANY
Red Bull North America, Inc.                 1198      (blank)                                   $30,000 503b9
Reeves, Jerry                                1909      (blank)                                    $4,000 Admin Priority
REGAL WINE COMPANY                           1247      (blank)                                   $38,590 503b9
RESTAURANT TECHNOLOGIES INC                   460      (blank)                                   $41,689 503b9
REYNALDOS MEXICAN FOOD COMPANY.              370       (blank)                                     $297 503b9
ROIC California, LLC                         1419      (blank)                                   $36,043 Admin Priority
ROIC Oregon, LLC                             1859      (blank)                                   $36,562 Admin Priority
Rombauer Vineyards, Inc.                      356      (blank)                                    $2,744 503b9
ROSE GONZALES PLANTS INC                      408      (blank)                                   $14,194 503b9
                                                                    5/7
                        Case 15-11874-KG            Doc 3924-3         Filed 10/26/18      Page 46 of 47
Exhibit 1 
Opco Debtor SAP Claims

Claimant                                   Claim No.   Assignor, If Applicable                Claim Amount Classification Notes
Sadie Rose Baking Co.                        1179      (blank)                                       $12,474 503b9
SALTWORKS INC.                                287      (blank)                                         $678 503b9
Sanger Morales, Barbara                      1911      (blank)                                        $3,000 Admin Priority
SANTA BARBARA OLIVE CO                        511      (blank)                                         $158 503b9
SANTA MONICA SEAFOOD                          606      (blank)                                     $441,066 503b9
Schwans Consumer Brands, Inc                  888      (blank)                                       $42,065 503b9
SCHWARTZ BROTHERS BAKERY                     1125      (blank)                                         $872 503b9
SELECTA WHOLESALE FOODS                       555      (blank)                                        $1,239 503b9
SERRES GREENHOUSE                             328      (blank)                                         $433 503b9
Shamrock Foods Company ‐ Dairy Division       974      (blank)                                       $38,680 503b9
dba Shamrock Farms
SHANER, WILLIAM M                            1759      (blank)                                      $12,475 Priority
Shoreline Plumbing                           622       (blank)                                          $45 503b9
Sierra Liquidity Fund LLC                    550       Tortillas Inc                                  $619 503b9
Sierra Liquidity Fund LLC                    735       Ron Davis‐ Commercial Hard Floor               $238 503b9
                                                       Equipment
Sierra Liquidity Fund LLC                    1028      New Century Snacks                            $1,787 503b9
SISTER COFFEE COMPANY ROASTERY               445       (blank)                                          $48 503b9
S‐L DISTRIBUTION COMPANY INC                  789      (blank)                                      $75,720 503b9
SOLA PRODUCTS                                 468      (blank)                                         $580 503b9
Southern Innovations LLC                       63      (blank)                                         $984 503b9
SPARKYS CATERING                              480      (blank)                                       $3,204 503b9
Sparta Group MA LLC Series 20                 454      Red Bird Farms                               $15,776 503b9
Specialty Frozen Distributing LLC            628       (blank)                                       $5,003 503b9
Spice Hut Corporation                        1092      (blank)                                       $1,404 503b9
Staples, Inc                                  643      (blank)                                       $2,412 503b9
Starbucks Corporation                        1005      (blank)                                    $459,803 503b9
STEAMBOAT JUNCTION                            190      (blank)                                         $258 503b9
STEEL HEAD DESIGNS                            992      (blank)                                          $88 503b9
Stewarts Food, Inc.                          1329      (blank)                                      $26,309 Admin Priority
Stone Brewing Co.                            1222      (blank)                                      $20,493 503b9
Stoner Electric, Inc.                         701      (blank)                                          $42 503b9
Straub Distributing Company Ltd               661      (blank)                                      $34,253 503b9
SUPERVALU INC.                                911      (blank)                                   $1,886,934 503b9
SURATA SOYFOODS COOPERATI                     501      (blank)                                         $572 503b9
Swire Coca‐Cola, USA                          205      (blank)                                      $17,387 503b9
Sylvester Winergy Inc                         521      (blank)                                         $254 503b9
SYSCO FOOD SERVICES PORTL                     544      (blank)                                       $2,064 503b9
T&L Nursery, Inc.                             321      (blank)                                      $14,006 503b9
T.C. Fareast                                  518      (blank)                                         $440 503b9
Taco Works, Inc.                             1099      (blank)                                       $7,762 503b9
TALLEY VINEYARDS                              467      (blank)                                         $216 503b9
TANASACRES NURSERY INC                        300      (blank)                                         $896 503b9
The Balloon Fair                              734      (blank)                                         $965 503b9
THE FAT CAT BEER COMPANY LLC                  508      (blank)                                         $270 503b9
THE ORGANIC CELLAR LLC                        532      (blank)                                         $197 503b9
The Rio Seasoning Company                     594      (blank)                                         $126 503b9
Timothy Adams General Contractor              365      (blank)                                         $375 503b9
TOBIN JAMES CELLARS                           962      (blank)                                       $1,242 503b9
TONYS COFFEE & TEAS INC                      1030      (blank)                                      $29,843 503b9
TONYS COFFEE & TEAS INC                      1040      (blank)                                      $35,632 503b9
TOP O THE MORN FARMS, INC                    1004      (blank)                                       $8,577 503b9
TRIANGLE DIST COMPANY                         369      (blank)                                       $1,557 503b9
Triple B Corp. d/b/a Charlies Produce         791      (blank)                                    $141,203 503b9
Triple B Corp. d/b/a Charlies Produce         797      (blank)                                      $19,180 503b9
                                                                    6/7
                        Case 15-11874-KG                Doc 3924-3         Filed 10/26/18          Page 47 of 47
Exhibit 1 
Opco Debtor SAP Claims

Claimant                                      Claim No.    Assignor, If Applicable                      Claim Amount Classification     Notes
Triple B Corp. d/b/a Charlies Produce            799       (blank)                                             $13,042 503b9
TWIN BROOK CREAMERY                              417       (blank)                                              $1,755 503b9
TY INC                                           420       (blank)                                              $2,957 503b9
Unified Grocers, Inc.                           1015       (blank)                                          $5,378,656 503b9             (1) 
UNITED FOOD & COMMERCIAL WORKERS                1583       (blank)                                              $3,108 Priority
UNION LOCAL NO.21
United States Bakeries, d/b/a Franz Family       809       (blank)                                            $192,828 503b9
Bakeries
United States Bakeries, d/b/a Franz Family       811       (blank)                                            $132,639 503b9
Bakeries
Up With Paper                                     689      (blank)                                              $2,331 503b9
UR Sweet Madness, LLC                              44      (blank)                                               $328 503b9
VALLEY HARVEST PRODUCTS                          512       (blank)                                               $172 503b9
Vaxserve                                          969      (blank)                                             $77,352 503b9
VEDIC MIX                                         478      (blank)                                               $654 503b9
Verns & Son Inc                                   313      (blank)                                               $368 503b9
VIDEO MANAGEMENT                                  513      (blank)                                               $125 503b9
Vintners Kitchen LLC                             446       (blank)                                               $657 503b9
WA Department of Revenue                         1875      (blank)                                             $30,000 Priority
Wade, Jerry                                      1907      (blank)                                              $1,250 Admin Priority
Washington County Tax Collector                  1814      (blank)                                             $17,920 Secured
WATER HEATER MAN INC                              270      (blank)                                               $238 503b9
Wayment, Sandra                                  1908      (blank)                                             $15,000 Admin Priority
WEINSTEIN BEVERAGE COMPAN                         462      (blank)                                             $10,893 503b9
WHIDBEY COFFEE COMPANY                            319      (blank)                                               $161 503b9
White Horse Meadows LLC                           384      (blank)                                               $524 503b9
WILLIAMS INLAND DISTRIBUTORS                      605      (blank)                                             $13,674 503b9
WONG POTATOES INC                                 497      (blank)                                               $246 503b9
Z D WINES                                         458      (blank)                                              $1,328 503b9
ZENNERS QUALITY MEAT PRODUCTS                     302      (blank)                                               $959 503b9
ZIAN Limited Partnership                         1776      (blank)                                             $34,609 Admin Priority
Grand Total                                                                                                $18,903,306 

Notes: 
(1) Claim nos. 1013 and 1014 are identical claims filed against multiple debtors and, therefore, will be deemed 
satisfied upon payment of claim no. 1015.

As described in the Motion, the Debtors reserve the right to modify this Exhibit 1 from time to time through the date 
of entry of the Proposed Order.




                                                                        7/7
